                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MICHAEL DORMAN, et al.,

      Plaintiffs,                                 Case No. 15-cv-12552
                                                  Hon. Matthew F. Leitman
v.

CHARTER TOWNSHIP OF CLINTON,

     Defendant.
__________________________________________________________________/

                     ORDER DIRECTING THE PARTIES
                    TO SUBMIT SUPPLEMENTAL BRIEFS

      On May 29, 2019, the Court held a hearing on the parties’ cross-motions for

summary judgment. (See Motions, ECF ## 79, 81.) At the conclusion of the hearing,

the Court took Plaintiffs’ motion with respect to Count II of their First Amended

Complaint under advisement. (See Order, ECF #94.) In that count, Plaintiffs allege

that Defendant Clinton Township’s zoning ordinance violates the “Equal Terms”

provision of the Religious Land Use and Institutionalized Persons Act (“RLUIPA”),

42 U.S.C. §§ 2000cc, et seq. That provision states that “[n]o government shall

impose or implement a land use regulation in a manner that treats a religious

assembly or institution on less than equal terms with a nonreligious assembly or

institution.” 42 U.S.C. § 2000cc(b)(1).




                                          1
      In connection with Plaintiffs’ Equal Terms claim, the Court is wrestling with

the following question: what is the relevant “land use regulation”? Plaintiffs say that

the relevant “land use regulation” is the specific provision of the Township’s zoning

ordinance that creates the “RML” district in which Plaintiffs’ church is located.

Plaintiffs insist that that specific provision, on its face, treats churches on “less than

equal terms” than certain nonreligious assemblies. Clinton Township counters that

the relevant “land use regulation” is the zoning ordinance writ large and in its

entirety. Clinton Township says that the zoning ordinance, when viewed as a whole,

does not treat churches less equally than nonreligious assemblies, and, in fact, treats

churches more favorably than secular uses.

      Neither party has analyzed in any significant depth how the Court should

determine what the relevant “land use regulation” is in this case. The Court therefore

directs the parties to submit supplemental briefs that address that subject. In those

briefs, the parties shall identify and discuss any relevant authorities that speak to the

issue of how a court should identify the relevant “land use regulation” in the context

of a facial challenge under RLUIPA. If the parties rely on cases involving “as

applied” challenges under RLUIPA, the parties shall explain why those cases are

relevant to the determination of the relevant “land use regulation” in the context of

the facial challenge before the Court. Finally, if the parties do not find any

authorities addressing how to identify the relevant “land use regulation” in the


                                            2
context of an RLUIPA facial challenge, they shall present reasoned arguments –

perhaps based on the language of RLUIPA, other analogous statutes, analogous

cases, or good, old-fashioned logic – as to why the Court should adopt their proposed

“land use regulation” as the relevant one in the context of Plaintiffs’ facial RLUIPA

challenge.

      The parties shall file their supplemental briefs, which shall be no longer than

10 pages each, by no later than July 1, 2019.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: June 12, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 12, 2019, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         3
